DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa.

	Regarding claim 1, Papa teaches a method performed by a wireless transmit receive unit (WTRU) configured to perform sidelink (SL) communications using Long Term Evolution (LTE) and New Radio (NR) technologies (see Fig. 1, [0042- 0044]; further see Fig. 15 wherein UE as a WTRU and base station; see [0051]… an eNB and a gNB correspond to a same base station (see Fig. 1, [0042- 0044]; further see Fig. 15 wherein UE as a WTRU and base station; see [0051]… an eNB and a gNB correspond to a same base station), the method comprising:
	receiving a downlink control information (DCI) on a physical downlink control channel (PDCCH) transmission from a base station, wherein the DCI is associated with a cyclic redundancy check (CRC) that is scrambled using a radio network temporary identifier (RNTI), wherein the DCI indicates resources for a LTE sidelink transmission when the CRC is scrambled using a first RNTI, and the DCI indicates resources for an NR sidelink transmission when the CRC is scrambled using a second RNTI; and transmitting SL data using the resources indicated by the DCI (First refer to [0091]… A DCI format includes cyclic redundancy check (CRC) bits in order for a UE to confirm a correct detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits. For a DCI format scheduling a PDSCH or a PUSCH for a single UE with RRC connection to an eNB, the RNTI is a cell RNTI (C-RNTI). Different DCI formats may be associated with different PDSCH or PUSCH Transmission Modes (TMs) configured to a UE. For a DCI format scheduling a PDSCH conveying system information (SI) to a group of UEs, the RNTI is a SI-RNTI; further see [0092, 0185, 0203, 0214]; now refer to [0160] about  the first set of candidates can be used for scheduling NR transmissions using a first DCI format size on the NR cell while the second set of candidates can be used for scheduling LTE transmissions using a second DCI format size on the NR cell for the UE…….; now refer to [0169] ..UE establishes an RRC connection with an eNB and declares a capability to operate according to an NR RAT at step 1510. The UE is then configured by the eNB to decode a first DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a first RAT, such as LTE, and a second DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a second RAT, such as NR. The UE decodes a first DCI format or a second DCI format at step 1520. .. When the UE detects the first DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a first RAT such as LTE at step 1540. When the UE detects the second DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a second RAT such as NR at step 1550. i.e. here #1540 as a DCI for a LTE technology sidelink transmission and #1550 as a NR technology sidelink transmission; see [0168] in context with [0044] D2D communication can be a sidelink transmission).

	Regarding claim 5, Papa teaches as per claim 1, wherein the DCI has either a first format or a second format based on whether the CRC is scrambled using the first RNTI or the second RNTI; already discussed above; First refer to [0091]… A DCI format includes cyclic redundancy check (CRC) bits in order for a UE to confirm a correct detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits. For a DCI format scheduling a PDSCH or a PUSCH for a single UE with RRC connection to an eNB, the RNTI is a cell RNTI (C-RNTI). Different DCI formats may be associated with different PDSCH or PUSCH Transmission Modes (TMs) configured to a UE. For a DCI format scheduling a PDSCH conveying system information (SI) to a group of UEs, the RNTI is a SI-RNTI; further see [0092, 0185, 0203, 0214]; now refer to [0160] about  the first set of candidates can be used for scheduling NR transmissions using a first DCI format size on the NR cell while the second set of candidates can be used for scheduling LTE transmissions using a second DCI format size on the NR cell for the UE…….; now refer to [0169] ..UE establishes an RRC connection with an eNB and declares a capability to operate according to an NR RAT at step 1510. The UE is then configured by the eNB to decode a first DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a first RAT, such as LTE, and a second DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a second RAT, such as NR. The UE decodes a first DCI format or a second DCI format at step 1520. .. When the UE detects the first DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a first RAT such as LTE at step 1540. When the UE detects the second DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a second RAT such as NR at step 1550. i.e. here #1540 as a DCI for a LTE technology sidelink transmission and #1550 as a NR technology sidelink transmission.

	Regarding claim 7, Papa teaches a wireless transmit receive unit (WTRU) configured to perform sidelink (SL) communications using Long Term Evolution (LTE) and New Radio (NR) technologies (see Fig. 1, [0042- 0044]; further see Fig. 15 wherein UE as a WTRU and base station; see [0051]… an eNB and a gNB correspond to a same base station (see Fig. 1, [0042- 0044]; further see Fig. 15 wherein UE as a WTRU and base station; see [0051]… an eNB and a gNB correspond to a same base station), the WTRU comprising:
	a receiver configured to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH) transmission from a base station, wherein the DCI is associated with a cyclic redundancy check (CRC) that is scrambled using a radio network temporary identifier (RNTI), wherein the DCI indicates resources for a LTE sidelink transmission when the CRC is scrambled using a first RNTI, and the DCI indicates resources for an NR sidelink transmission when the CRC is scrambled using a second RNTI; and a transmitter configured to transmit side link data on the resources indicated by the DCI (First refer to [0091]… A DCI format includes cyclic redundancy check (CRC) bits in order for a UE to confirm a correct detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits. For a DCI format scheduling a PDSCH or a PUSCH for a single UE with RRC connection to an eNB, the RNTI is a cell RNTI (C-RNTI). Different DCI formats may be associated with different PDSCH or PUSCH Transmission Modes (TMs) configured to a UE. For a DCI format scheduling a PDSCH conveying system information (SI) to a group of UEs, the RNTI is a SI-RNTI; further see [0092, 0185, 0203, 0214]; now refer to [0160] about  the first set of candidates can be used for scheduling NR transmissions using a first DCI format size on the NR cell while the second set of candidates can be used for scheduling LTE transmissions using a second DCI format size on the NR cell for the UE…….; now refer to [0169] ..UE establishes an RRC connection with an eNB and declares a capability to operate according to an NR RAT at step 1510. The UE is then configured by the eNB to decode a first DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a first RAT, such as LTE, and a second DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a second RAT, such as NR. The UE decodes a first DCI format or a second DCI format at step 1520. .. When the UE detects the first DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a first RAT such as LTE at step 1540. When the UE detects the second DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a second RAT such as NR at step 1550. i.e. here #1540 as a DCI for a LTE technology sidelink transmission and #1550 as a NR technology sidelink transmission; see [0168] in context with [0044] D2D communication can be a sidelink transmission).

	Regarding claim 11, Papa teaches as per claim 7, wherein the DCI has either a first format or a second format based on whether the CRC is scrambled using the first RNTI or the second RNTI; already discussed above; First refer to [0091]… A DCI format includes cyclic redundancy check (CRC) bits in order for a UE to confirm a correct detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits. For a DCI format scheduling a PDSCH or a PUSCH for a single UE with RRC connection to an eNB, the RNTI is a cell RNTI (C-RNTI). Different DCI formats may be associated with different PDSCH or PUSCH Transmission Modes (TMs) configured to a UE. For a DCI format scheduling a PDSCH conveying system information (SI) to a group of UEs, the RNTI is a SI-RNTI; further see [0092, 0185, 0203, 0214]; now refer to [0160] about  the first set of candidates can be used for scheduling NR transmissions using a first DCI format size on the NR cell while the second set of candidates can be used for scheduling LTE transmissions using a second DCI format size on the NR cell for the UE…….; now refer to [0169] ..UE establishes an RRC connection with an eNB and declares a capability to operate according to an NR RAT at step 1510. The UE is then configured by the eNB to decode a first DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a first RAT, such as LTE, and a second DCI format associated with reception of a PDSCH transmission or with a PUSCH transmission according to a second RAT, such as NR. The UE decodes a first DCI format or a second DCI format at step 1520. .. When the UE detects the first DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a first RAT such as LTE at step 1540. When the UE detects the second DCI format, the UE receives a PDSCH (or transmits a PUSCH) according to a second RAT such as NR at step 1550. i.e. here #1540 as a DCI for a LTE technology sidelink transmission and #1550 as a NR technology sidelink transmission.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa in view of Zhang et al. (US Pat. No. 11405911 B2).

	Regarding claim 2, Papa teaches as per claim 1, but silent about wherein the DCI includes a sidelink transmission grant for both data transmissions and HARQ feedback transmissions; however Zhang teaches in lines 28- 53 of col. 6 about …the downlink resource assignment information may be sent on the PDCCH used for (e.g., assigned to) each of the UEs 101. The PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the DCI on PDCCH includes, inter alia, downlink assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL-SCH; and/or uplink scheduling grants containing at least modulation and coding format, resource allocation, and HARQ information related to UL-SCH. In addition to scheduling, the PDCCH can be used to for activation and deactivation of configured PUSCH transmission with configured grant; activation and deactivation of PDSCH semi-persistent transmission; notifying one or more UEs 101 of a slot format; notifying one or more UEs 101 of the PRB(s) and OFDM symbol(s) where a UE 101 may assume no transmission is intended for the UE; transmission of TPC commands for PUCCH and PUSCH; transmission of one or more TPC commands for SRS transmissions by one or more UEs; switching an active BWP for a UE 101; and initiating a random access procedure. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Papa to make system more effective. Having a mechanism wherein the DCI includes a sidelink transmission grant for both data transmissions and HARQ feedback transmissions; greater way resources can be managed/utilized in the communication system.

	Regarding claim 8, Papa teaches as per claim 7, but silent about wherein the DCI includes a sidelink transmission grant for both data transmissions and HARQ feedback transmissions; however Zhang teaches in lines 28- 53 of col. 6 about …the downlink resource assignment information may be sent on the PDCCH used for (e.g., assigned to) each of the UEs 101. The PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the DCI on PDCCH includes, inter alia, downlink assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL-SCH; and/or uplink scheduling grants containing at least modulation and coding format, resource allocation, and HARQ information related to UL-SCH. In addition to scheduling, the PDCCH can be used to for activation and deactivation of configured PUSCH transmission with configured grant; activation and deactivation of PDSCH semi-persistent transmission; notifying one or more UEs 101 of a slot format; notifying one or more UEs 101 of the PRB(s) and OFDM symbol(s) where a UE 101 may assume no transmission is intended for the UE; transmission of TPC commands for PUCCH and PUSCH; transmission of one or more TPC commands for SRS transmissions by one or more UEs; switching an active BWP for a UE 101; and initiating a random access procedure. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Papa to make system more effective. Having a mechanism wherein the DCI includes a sidelink transmission grant for both data transmissions and HARQ feedback transmissions; greater way resources can be managed/utilized in the communication system.

Claim(s) 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa in view of Peng et al. (US Pub. No. 2021/0120528 A1).

	Regarding claim 3, Papa teaches as per claim 1, but silent about wherein the second RNTI is a sidelink V2X RNTI (SL-V-RNTI); however Peng teaches in [ 0095-0097] about …. both an LTE V2X sidelink and an NR V2X sidelink are managed by the network device, a portion of configurations of the LTE V2X sidelink may be the same as those of the NR V2X sidelink. For example, an SL-V-RNTI and a V2X synchronization type may be common configurations….;see [0095]; further see [0205]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peng with the teachings of Papa to make system more standardized. Having a mechanism wherein the second RNTI is a sidelink V2X RNTI (SL-V-RNTI); greater way more standardized approach can be carried out in the communication system.

	Regarding claim 9, Papa teaches as per claim 7, but silent about wherein the second RNTI is a sidelink V2X RNTI (SL-V-RNTI); however Peng teaches in [ 0095-0097] about …. both an LTE V2X sidelink and an NR V2X sidelink are managed by the network device, a portion of configurations of the LTE V2X sidelink may be the same as those of the NR V2X sidelink. For example, an SL-V-RNTI and a V2X synchronization type may be common configurations….;see [0095]; further see [0205]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peng with the teachings of Papa to make system more standardized. Having a mechanism wherein the second RNTI is a sidelink V2X RNTI (SL-V-RNTI); greater way more standardized approach can be carried out in the communication system.

Claim(s) 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa in view of Kuang et al. (US Pub. No. 2020/0163103 A1).

	Regarding claim 4, Papa teaches as per claim 1, but silent about wherein the second RNTI is a sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI); however Peng teaches in [0204] about …. sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Papa to make system more standardized. Having a mechanism wherein the second RNTI is a sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI); greater way more standardized approach can be carried out in the communication system.

	Regarding claim 10, Papa teaches as per claim 1, but silent about wherein the second RNTI is a sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI); however Peng teaches in [0204] about …. sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Papa to make system more standardized. Having a mechanism wherein the second RNTI is a sidelink semi persistent (SL-SPS) V2X RNTI (SPS-SL-RNTI); greater way more standardized approach can be carried out in the communication system.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa in view of Lee et al. (US Pat. No. 10750521 B2).

	Regarding claim 6, Papa teaches as per claim 5, but silent about wherein the first format and the second format have a same payload size; however Lee teaches in lines 4- 23 of col. 15 about same payload size. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Papa to make system more standardized. Having a mechanism wherein the first format and the second format have a same payload size; greater way more standardized approach can be carried out in the communication system.

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US Pub. No. 2018/0070369 A1), hereafter Papa in view of Peng et al. (US Pub. No. 2021/0120528 A1) and in further view of Lee et al. (US Pat. No. 10750521 B2).
	Regarding claim 12, Papa in view of Peng teaches as per claim 9, but Papa silent about wherein the first format and the second format have a same payload size; however Lee teaches in lines 4- 23 of col. 15 about same payload size. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Papa in view of Peng to make system more standardized. Having a mechanism wherein the first format and the second format have a same payload size; greater way more standardized approach can be carried out in the communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468